Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	This office action is in response to the Amendment filed on 4/27/2021
2.	Claims 1-4, 6-16 and 18-20 are presented for examination.
3.	This application is in condition for allowance except for the following formal matters:
	EXAMINER’S AMENDMENT	
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Amendment
5.	An attorney of record has made an agreement by a telephone conversation on to amend the claims below.
	Claim 1, line 18, a phrase “at the same time during a read operation” has been inserted between “lines and ;” 
Therefore, claim 1, line 18 will be amended by adding the phrase above as follows:  
generating a signal on each of the first, second, third, and fourth bit lines at the same time during a read operation;
Allowable Subject matter
6. 	The following is a statement of reasons for the indication of allowable subject matter: See the arguments in Applicant’s remark for these allowed claims.

Since allowable subject matter has been indicated, applicant is encouraged to submit formal drawings in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827